EXHIBIT 10.1


Execution Version


First Amendment to
Second Amended and Restated Credit Agreement
This First Amendment to Second Amended and Restated Credit Agreement (this
“First Amendment”), dated as of April 26, 2019 (the “First Amendment Effective
Date”), is among Centennial Resource Production, LLC, a Delaware limited
liability company (the “Borrower”); each of the undersigned guarantors (the
“Guarantors”, and together with the Borrower, the “Credit Parties”); each of the
Lenders party hereto; and JPMorgan Chase Bank, N.A., as administrative agent for
the Lenders (in such capacity, together with its successors in such capacity,
the “Administrative Agent”).
R E C I T A L S:
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Second Amended and Restated Credit Agreement dated as of May 4, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”), pursuant to which the Lenders
have, subject to the terms and conditions set forth therein, made certain credit
available to and on behalf of the Borrower.
B.    The parties hereto desire to enter into this First Amendment to (i)
evidence the increase of the Borrowing Base from $1,000,000,000 to
$1,200,000,000, as set forth in Section 3 hereof, (ii) reflect that there are no
changes to the Aggregate Elected Commitment Amounts from $800,000,000 and (iii)
amend the Credit Agreement as set forth herein, in each case upon the terms and
conditions set forth herein and in each case to be effective as of the First
Amendment Effective Date.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this First Amendment, shall have the
meaning ascribed such term in the Credit Agreement, as amended by this First
Amendment. Unless otherwise indicated, all section references in this First
Amendment refer to sections of the Credit Agreement.
Section 2.Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this First Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement shall be amended effective as of the First Amendment Effective
Date in the manner provided in this Section 2.
2.1 Additional Definitions. Section 1.02 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:
“Applicable Period” has the meaning assigned to such term in the definition of
“Applicable Margin” contained herein.
“First Amendment” means that certain First Amendment to Second Amended and
Restated Credit Agreement dated as of April 26, 2019, among the Borrower, the
Guarantors party thereto, the Administrative Agent and the Lenders party
thereto.
“First Amendment Effective Date” means April 26, 2019.
“Leverage Event Period” means any period (a) commencing with the date of
delivery of financial statements and a compliance certificate pursuant to
Section 8.01(a), (b) or (c), as





--------------------------------------------------------------------------------





applicable, demonstrating that the Parent’s ratio of (i) Total Funded Debt as of
the last day of the most recently ended Rolling Period to (ii) EBITDAX for such
Rolling Period is greater than 3.00 to 1.00 and (b) ending with the first date
of delivery of financial statements and a compliance certificate with respect to
a subsequent fiscal period pursuant to Section 8.01(a), (b) or (c), as
applicable, demonstrating that the Parent’s ratio of (i) Total Funded Debt as of
the last day of the most recently ended Rolling Period to (ii) EBITDAX for such
Rolling Period is less than or equal to 3.00 to 1.00. Notwithstanding anything
to the contrary contained herein, the period from the First Amendment Effective
Date through the date on which financial statements and a compliance certificate
are delivered pursuant to Section 8.01(b) and (c) with respect to the Rolling
Period ending March 31, 2019 is not a Leverage Event Period.
2.2 Amended and Restated Definitions. The following definitions contained in
Section 1.02 of the Credit Agreement are hereby amended and restated in their
entirety to read in full as follows:
“Applicable Margin” means for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
(a) at any time other than during a Leverage Event Period, the rate per annum
set forth in the Borrowing Base Utilization Grid below based upon the Borrowing
Base Utilization Percentage then in effect:
Borrowing Base Utilization Grid
Borrowing Base Utilization Percentage
< 25%
> 25% < 50%
> 50% < 75%
> 75% < 90%
> 90%
Eurodollar Loans
1.250%
1.500%
1.750%
2.000%
2.250%
ABR Loans
0.250%
0.500%
0.750%
1.000%
1.250%
 Commitment Fee Rate
0.375%
0. 375%
0.500%
0.500%
0.500%

and (b) at any time during a Leverage Event Period, the rate per annum set forth
in the Leverage Event Period Borrowing Base Utilization Grid below based upon
the Borrowing Base Utilization Percentage then in effect:
Leverage Event Period Borrowing Base Utilization Grid

Borrowing Base Utilization Percentage
< 25%
> 25% < 50%
> 50% < 75%
> 75% < 90%
> 90%
Eurodollar Loans
1.500%
1.750%
2.000%
2.250%
2.500%
ABR Loans
0.500%
0.750%
1.000%
1.250%
1.500%
Commitment Fee Rate
0.375%
0. 375%
0.500%
0.500%
0.500%

At all times, each change in the Applicable Margin resulting from a change in
the Borrowing Base Utilization Percentage shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.
Each change in the Applicable Margin resulting from the commencement or
termination of a Leverage Event Period shall become effective on and after the
date on which financial statements and a compliance certificate, as applicable,
are delivered to the Administrative Agent pursuant to Section 8.01(a), (b), or
(c) and shall remain in effect until the next change to be effected pursuant to
this paragraph; provided, however, that if at any time the Borrower fails to
deliver any financial statements or a compliance certificate required by Section
8.01(a),





--------------------------------------------------------------------------------





(b), or (c), as applicable, then, for the period commencing on the date of such
Default and ending on the date on which such Default is cured, the “Applicable
Margin” means the applicable rate per annum set forth on the Leverage Event
Period Borrowing Base Utilization Grid set forth in clause (b) of this
definition based on the then current Borrowing Base Utilization Percentage. In
the event that any financial statement or compliance certificate delivered
pursuant to Section 8.01(a), (b), or (c) is shown to be inaccurate (regardless
of whether this Agreement or the Commitments are in effect when such inaccuracy
is discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, and only
in such case, then the Borrower shall immediately (a) deliver to the
Administrative Agent a corrected compliance certificate for such Applicable
Period, (b) determine the Applicable Margin for such Applicable Period based
upon the corrected compliance certificate, and (c) immediately pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 4.01.
The preceding sentence is in addition to rights of the Administrative Agent and
Lenders with respect to Section 3.02(c) and Section 10.02 and other of their
respective rights under this Agreement.
“Loan Documents” means this Agreement, the First Amendment, the Notes, the
Letter of Credit Agreements, the Letters of Credit, the Fee Letter and the
Security Instruments.
2.3 Amendments to Article I of the Credit Agreement. Article I of the Credit
Agreement is hereby amended by adding new Sections 1.06 and 1.07 immediately
after Section 1.05 therein to read in full as follows:
Section 1.06    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate”.
Section 1.07    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
2.4 Amendment to Section 9.11 of the Credit Agreement. Section 9.11 of the
Credit Agreement is hereby amended by inserting the words “divide or”
immediately before each reference to the word “merge” therein.
2.5 Amendments to Section 12.02 of the Credit Agreement.
(a)The parenthetical in clause (iv) of Section 12.02(b) of the Credit Agreement
is hereby amended and restated in its entirety to read in full as follows:
        (excluding mandatory prepayments pursuant to Section 3.04(c) to the
extent that the event triggering such mandatory prepayment has not yet occurred)
(b)Section 12.02(b) of the Credit Agreement is hereby amended by deleting the
reference to “Section 3.04(c),” in clause (vi) therein.
Section 3. Borrowing Base and Aggregate Elected Commitment Amounts. Subject to
the satisfaction of the conditions precedent set forth in Section 4 hereof, the
Lenders hereby agree that for the period from and





--------------------------------------------------------------------------------





including the First Amendment Effective Date, but until the next Scheduled
Redetermination Effective Date, the next Interim Redetermination Date or the
next adjustment to the Borrowing Base under Section 2.07(e) of the Credit
Agreement, Section 8.13(c) or Section 9.12 of the Credit Agreement, whichever
occurs first, the amount of the Borrowing Base shall be increased from
$1,000,000,000 to $1,200,000,000, which redetermination of the Borrowing Base
shall constitute the April 1, 2019 Scheduled Redetermination of the Borrowing
Base for purposes of Section 2.07(b) of the Credit Agreement. This Section 3
constitutes the New Borrowing Base Notice for the April 1, 2019 Scheduled
Redetermination of the Borrowing Base for purposes of Section 2.07(d) of the
Credit Agreement. The Borrower and Lenders hereby agree that the Aggregate
Elected Commitment Amounts shall remain at $800,000,000 until adjusted pursuant
to the terms of the Credit Agreement.
Section 4. Conditions Precedent. The effectiveness of this First Amendment is
subject to the following:
4.1 Counterparts. The Administrative Agent shall have received counterparts of
this First Amendment from the Credit Parties and each of the Lenders.
4.2 Fees and Expenses. The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the First Amendment Effective Date.
4.3 Other. The Administrative Agent shall have received such other documents as
the Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
Section 5. Miscellaneous.
5.1 Confirmation and Effect. The provisions of the Credit Agreement (as amended
by this First Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this First Amendment, and this
First Amendment shall not constitute a waiver of any provision of the Credit
Agreement or any other Loan Document, except as expressly provided for herein.
Each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof’, “herein”, or words of like import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference to the Credit Agreement
in any other document, instrument or agreement executed and/or delivered in
connection with the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby.
5.2 Ratification and Affirmation of Credit Parties. Each of the Credit Parties
hereby expressly (a) acknowledges the terms of this First Amendment, (b)
ratifies and affirms its obligations under the Credit Agreement, the Guaranty
Agreement and the other Loan Documents to which it is a party, (c) acknowledges,
renews and extends its continued liability under the Credit Agreement, the
Guaranty Agreement and the other Loan Documents to which it is a party, (d)
agrees that its guarantee under the Guaranty Agreement and the other Loan
Documents to which it is a party remains in full force and effect with respect
to the Indebtedness as amended hereby, (e) represents and warrants to the
Lenders and the Administrative Agent that each representation and warranty of
such Credit Party contained in the Credit Agreement, the Guaranty Agreement and
the other Loan Documents to which it is a party is true and correct in all
material respects as of the date hereof and after giving effect to this First
Amendment except (i) to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date
hereof, such representations and warranties shall continue to be true and
correct as of such specified earlier date, and (ii) to the extent that any such
representation and warranty is expressly qualified by materiality or by
reference to Material Adverse Effect, such representation and warranty (as so
qualified) shall continue to be true and correct in all respects, (f) represents
and warrants to the Lenders and the Administrative Agent that the execution,
delivery and performance by such Credit Party of this First Amendment are within
such Credit Party’s corporate, limited partnership or limited liability company
powers (as applicable), have been duly authorized by all necessary action and
that this First Amendment constitutes the valid and binding obligation of such
Credit Party enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditor’s rights generally, and (g) represents and





--------------------------------------------------------------------------------





warrants to the Lenders and the Administrative Agent that, after giving effect
to this First Amendment, no Borrowing Base Deficiency, Default or Event of
Default exists.
5.3 Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile or electronic (e.g.
pdf) transmission shall be effective as delivery of a manually executed original
counterpart hereof.
5.4 No Oral Agreement. This written First Amendment, the Credit Agreement and
the other Loan Documents executed in connection herewith and therewith represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous, or unwritten oral agreements of the parties. There
are no subsequent oral agreements between the parties that modify the agreements
of the parties in the Credit Agreement and the other Loan Documents.
5.5 Governing Law. This First Amendment (including, but not limited to, the
validity and enforceability hereof) shall be governed by, and construed in
accordance with, the laws of the State of New York.
5.6 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this First Amendment, any other documents prepared
in connection herewith and the transactions contemplated hereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
5.7 Severability. Any provision of this First Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
5.8 Successors and Assigns. This First Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


[Signature Pages Follow.]









--------------------------------------------------------------------------------




The parties hereto have caused this First Amendment to be duly executed as of
the day and year first above written.
BORROWER:
 
CENTENNIAL RESOURCE PRODUCTION, LLC, a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
/s/ George S. Glyphis
 
 
 
 
George S. Glyphis
 
 
 
 
Vice President and Chief Financial Officer





Signature Page to First Amendment to
Second Amended and Restated Credit Agreement
Centennial Resource Production, LLC

--------------------------------------------------------------------------------



GUARANTORS:
 
ATLANTIC EXPLORATION, LLC a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
/s/ George S. Glyphis
 
 
 
 
George S. Glyphis
 
 
 
 
Vice President and Chief Financial Officer
 
 
 
 
 
 
 
CENTENNIAL RESOURCE MANAGEMENT, LLC, a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
/s/ George S. Glyphis
 
 
 
 
George S. Glyphis
 
 
 
 
Vice President and Chief Financial Officer
 
 
 
 
 







Signature Page to First Amendment to
Second Amended and Restated Credit Agreement
Centennial Resource Production, LLC

--------------------------------------------------------------------------------



 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ David Morris
 
 
 
Name:
David Morris
 
 
 
Title:
Authorized Officer
 
 
 
 
 



Signature Page to First Amendment to
Second Amended and Restated Credit Agreement
Centennial Resource Production, LLC

--------------------------------------------------------------------------------



 
 
WELLS FARGO BANK, N.A., as a Lender
 
 
 
 
 
 
 
By:
/s/ Jonathan Herrick    
 
 
 
Name:
Jonathan Herrick
 
 
 
Title:
Director
 
 
 
 
 



Signature Page to First Amendment to
Second Amended and Restated Credit Agreement
Centennial Resource Production, LLC

--------------------------------------------------------------------------------



 
 
COMERICA BANK, as a Lender
 
 
 
 
 
 
 
By:
/s/ Mark Fuqua
 
 
 
Name:
Mark Fuqua
 
 
 
Title:
Executive Vice President
 
 
 
 
 



Signature Page to First Amendment to
Second Amended and Restated Credit Agreement
Centennial Resource Production, LLC

--------------------------------------------------------------------------------



 
 
BMO HARRIS BANK, N.A., as a Lender
 
 
 
 
 
 
 
By:
/s/ James V. Ducote
 
 
 
Name:
James V. Ducote
 
 
 
Title:
Managing Director
 
 
 
 
 



Signature Page to First Amendment to
Second Amended and Restated Credit Agreement
Centennial Resource Production, LLC

--------------------------------------------------------------------------------



 
 
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Megan Larson
 
 
 
Name:
Megan Larson
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
By:
/s/ Donovan C. Broussard
 
 
 
Name:
Donovan C. Broussard
 
 
 
Title:
Authorized Signatory
 
 
 
 
 



Signature Page to First Amendment to
Second Amended and Restated Credit Agreement
Centennial Resource Production, LLC

--------------------------------------------------------------------------------



 
 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Benjamin Leonard
 
 
 
Name:
Benjamin Leonard
 
 
 
Title:
Vice President
 
 
 
 
 



Signature Page to First Amendment to
Second Amended and Restated Credit Agreement
Centennial Resource Production, LLC

--------------------------------------------------------------------------------



 
 
BRANCH BANKING AND TRUST COMPANY, as a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Ryan K. Michael
 
 
 
Name:
Ryan K. Michael
 
 
 
Title:
Senior Vice President
 
 
 
 
 



Signature Page to First Amendment to
Second Amended and Restated Credit Agreement
Centennial Resource Production, LLC

--------------------------------------------------------------------------------



 
 
ROYAL BANK OF CANADA, as a Lender
 
 
 
 
 
 
 
By:
/s/ Kristan Spivey
 
 
 
Name:
Kristan Spivey
 
 
 
Title:
Authorized Signatory
 
 
 
 
 



Signature Page to First Amendment to
Second Amended and Restated Credit Agreement
Centennial Resource Production, LLC

--------------------------------------------------------------------------------



 
 
CITIBANK, N.A., as a Lender
 
 
 
 
 
 
 
By:
/s/ Jeff Ard
 
 
 
Name:
Jeff Ard
 
 
 
Title:
Vice President
 
 
 
 
 



Signature Page to First Amendment to
Second Amended and Restated Credit Agreement
Centennial Resource Production, LLC

--------------------------------------------------------------------------------



 
 
FIFTH THIRD BANK, as a Lender
 
 
 
 
 
 
 
By:
/s/ Thomas Kleiderer
 
 
 
Name:
Thomas Kleiderer
 
 
 
Title:
Director
 
 
 
 
 



Signature Page to First Amendment to
Second Amended and Restated Credit Agreement
Centennial Resource Production, LLC

--------------------------------------------------------------------------------



 
 
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Wes Fontana
 
 
 
Name:
Wes Fontana
 
 
 
Title:
Managing Director
 
 
 
 
 



Signature Page to First Amendment to
Second Amended and Restated Credit Agreement
Centennial Resource Production, LLC

--------------------------------------------------------------------------------



 
 
KEYBANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ David M. Bornstein
 
 
 
Name:
David M. Bornstein
 
 
 
Title:
Senior Vice President
 
 
 
 
 



Signature Page to First Amendment to
Second Amended and Restated Credit Agreement
Centennial Resource Production, LLC

--------------------------------------------------------------------------------



 
 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Sandra Salazar
 
 
 
Name:
Sandra Salazar
 
 
 
Title:
Managing Director
 
 
 
 
 



Signature Page to First Amendment to
Second Amended and Restated Credit Agreement
Centennial Resource Production, LLC